UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6823


JASON ROBERT TWARDZIK,

                     Petitioner - Appellant,

              v.

NORTH CAROLINA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-hc-02269-FL)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jason Robert Twardzik, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason Robert Twardzik, a state pretrial detainee, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2241 petition. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists could find

the district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Twardzik has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2